           Case 5:18-cv-01235-R Document 23 Filed 03/22/19 Page 1 of 6




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

(1) VERONICA “TYLER” BORS,

                      Plaintiffs,
v.                                            Case No.: 18-cv-1235-R

(1) STATE OF OKLAHOMA, ex rel., (Removed from Oklahoma County
    BOARD OF REGENTS FOR THE District Court CJ-2018-6463)
    REGIONAL UNIVERSITY SYSTEM
    OF OKLAHOMA,

(2) UNIVERSITY           OF         CENTRAL
    OKLAHOMA,

                     Defendants.

     AMENDED ANSWER OF DEFENDANT UNIVERSITY OF CENTRAL
         OKLAHOMA TO PLAINTIFF’S AMENDED COMPLAINT

      Defendant University of Central Oklahoma (“UCO”), for its Amended Answer,

pursuant to this Court’s Order [Doc. 22], to Plaintiff’s Amended Complaint [Doc. 9],

denies each and every allegation contained therein except those specifically admitted

hereinafter:

      1.       UCO is without sufficient information or belief to either admit or deny

the claims and allegations contained in Plaintiff’s Amended Complaint paragraph

one (1) and therefore denies the same.

      2.       A. Admitted.

               B. Admitted.

                            JURISDICTION AND VENUE

      3.       The allegations, claims, and/or conclusions contained in Plaintiff’s

Amended Complaint paragraph three (3) are not directed to this defendant and do
            Case 5:18-cv-01235-R Document 23 Filed 03/22/19 Page 2 of 6




not otherwise require a response. To the extent a response is required, UCO denies

the allegations, claims, and/or conclusions as phrased.

      4.      UCO is without sufficient information or belief to either admit or deny

the claims and allegations contained in Plaintiff’s Amended Complaint paragraph

four (4) and therefore denies the same.

                             STATEMENT OF FACTS

      5.      Denied as stated.

      6.      Denied as stated.

      7.      Denied as stated.

      8.      UCO is without sufficient information or belief to either admit or deny

the claims and allegations contained in Plaintiff’s Amended Complaint paragraph 8

and all it subparts, (A, B, C, and D), and therefore denies the same.

      9.      UCO is without sufficient information or belief to either admit or deny

the claims and allegations contained in Plaintiff’s Amended Complaint paragraph 9,

and therefore denies the same.

      10.     UCO is without sufficient information or belief to either admit or deny

the claims and allegations contained in Plaintiff’s Amended Complaint paragraph 10,

and therefore denies the same.

      11.     Admitted that Plaintiff reported the incident and that it was

investigated but the remainder of this paragraph is denied as UCO is without

sufficient information at this time to form a belief as to the truth of the remaining

averments.



                                          ~2~
             Case 5:18-cv-01235-R Document 23 Filed 03/22/19 Page 3 of 6




       12.     UCO is without sufficient information or belief to either admit or deny

the claims and allegations contained in Plaintiff’s Amended Complaint paragraph 12,

and therefore denies the same.

       13.      UCO is without sufficient information or belief to either admit or deny

the claims and allegations contained in Plaintiff’s Amended Complaint paragraph 13,

and therefore denies the same.

       14.     Denied as neither the State nor any of its entities or agencies are

considered “persons” and cannot be sued pursuant to 42 U.S.C. § 1983.

       15.     Denied as neither the State nor any of its entities or agencies are

considered “persons” and cannot be sued pursuant to 42 U.S.C. § 1983.

       16.     This paragraph contains only a legal statement concerning types of

damages possibly recoverable and has no factual allegations requiring a response.

       17.     This paragraph contains only a legal statement concerning types of

damages possibly recoverable and has no factual allegations requiring a response.

                               PLAINTIFF’S PRAYER

       Plaintiff’s prayer includes a demand for punitive damages, which are not

recoverable against the State or any of its entities or agencies by law.

                             AFFIRMATIVE DEFENSES

       1.       Plaintiff fails to state a claim upon which relief can be granted against

UCO.

       2.      Punitive damages are not recoverable against a state or its entities or

agencies.



                                          ~3~
           Case 5:18-cv-01235-R Document 23 Filed 03/22/19 Page 4 of 6




      3.     Plaintiff consented to the complained of conduct by Professor Kole

Kleeman. Plaintiff suggested he and Professor Kleeman meet for lunch sometime.

Plaintiff and Professor Kleeman made plans to meet for dinner and they

communicated by phone, text, and Facebook messenger to determine the time and

location to meet. Plaintiff described the initial interaction with a hug and a light kiss

on the back of his head as consensual. Plaintiff said that Professor Kleeman looked

good. Plaintiff remained at Professor Kleeman’s house after the alleged sexual

misconduct and even prepared the salad for dinner. Plaintiff acknowledged that he

was not offended by a kiss Professor Kleeman blew him at the parade.

      4.     Plaintiff caused or contributed to the alleged injuries and damages by

Plaintiff’s own behavior. Plaintiff suggested he and Professor Kleeman meet for lunch

sometime. Plaintiff and Professor Kleeman made plans to meet for dinner and they

communicated by phone, text, and Facebook messenger to determine the time and

location to meet. Plaintiff described the initial interaction with a hug and a light kiss

on the back of his head as consensual. Plaintiff said that Professor Kleeman looked

good. Plaintiff remained at Professor Kleeman’s house after the alleged sexual

misconduct and even prepared the salad for dinner. Plaintiff acknowledged that he

was not offended by a kiss Professor Kleeman blew him at the parade.

      5.     Plaintiff has no damages or has otherwise failed to mitigate damages.

      6.     Plaintiff fails to state a claim that would require the Court to impose

any equitable relief on UCO.




                                         ~4~
           Case 5:18-cv-01235-R Document 23 Filed 03/22/19 Page 5 of 6




      7.      UCO is not responsible for the inappropriate or illegal conduct of an

individual.

      8.       Plaintiff’s damages are capped or otherwise limited pursuant to Title

VII and Title IX.

      WHEREFORE, Defendants respectfully requests that Plaintiff take nothing

by her petition/complaint and that Defendants be awarded attorney fees and costs for

the defense of this matter.

                                       Respectfully submitted,

                                        /s/Lexie P. Norwood
                                       RICHARD N. MANN, OBA#11040
                                       LEXIE P. NORWOOD, OBA#31414
                                       Assistant Attorney General
                                       Oklahoma Attorney General=s Office
                                       Litigation Division
                                       313 NE 21st Street
                                       Oklahoma City, OK 73105
                                       Telephone: (405) 521-3921
                                       Facsimile: (405) 521-4518
                                       Email: richard.mann@oag.ok.gov
                                       Email: lexie.norwood@oag.ok.gov
                                       Attorney for Defendants




                                       ~5~
         Case 5:18-cv-01235-R Document 23 Filed 03/22/19 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day March 2019, I electronically transmitted
the foregoing document to the Clerk of Court using the ECF System for filing. I
further that a true and correct copy of the foregoing document was sent via the ECF
System to the following persons who are registered participants:

Leah Roper
Colby Addison
LAIRD HAMMONS LAIRD, PLLC
1332 SW 89th
Oklahoma City, OK 73159
Email: leah@lhllaw.com
Email: colby@lhllaw.com
Attorney for Plaintiff

                                        /s/Lexie P. Norwood
                                       Lexie P. Norwood




                                       ~6~
